Citation Nr: 9916254
Decision Date: 09/22/99	Archive Date: 11/08/99

DOCKET NO. 91-21 085              DATE SEP 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

ORDER

The following correction is made in the decision issued by the
Board of Veterans' Appeals in this case on June 14, 1999:

On page 4, Conclusion of Law number 4 is corrected to read "A
developmental (or congenital) disorder of the thoracic spine was
not incurred in or aggravated by service."

JANE. E. SHARP
Member, Board of Veterans' Appeals




Citation Nr: 9916254  
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  91-21 085 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the shoulders.

2.  Entitlement to service connection for osteoarthritis of 
the hips.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to service connection for residuals of an 
injury to the spine, including involvement of the lumbar 
spine, thoracic spine and/or the coccyx.


REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and M.S.

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had two periods of active service.  He served in 
the United States Army from October 1974 to October 1977 and 
also served in the United States Navy from April 1984 to 
April 1988.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
way of history, the Board requested an opinion from VA's 
Veterans Health Administration (VHA) in connection with the 
veteran's claim of service connection for a spinal disability 
in August 1995.  Subsequent to obtaining the opinion, the 
Board determined that a clarifying opinion was required and 
submitted the case for a VHA opinion from a different VA 
medical center.  The case has now returned and a copy of the 
requested VHA opinion is associated with the claims file.  
The Board will thus proceed to address the issues on appeal.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran currently has arthritis of the shoulders that is in 
any way etiologically related to any period of active 
service.  

2.  The competent evidence of record does not show that the 
veteran currently has arthritis of the hips that is in any 
way etiologically related to any period of active service.  
3.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims of entitlement to service 
connection for a right wrist disorder and for a spinal 
disorder, to include residuals of injury to the spine, has 
been obtained.

4.  The evidence is in relative equipoise with respect to 
whether degenerative arthritis of the right wrist is related 
to symptomatology first shown during the veteran's first 
period of active service.

5.  The competent evidence shows that during service the 
veteran had a developmental (or possibly congenital) disorder 
of the thoracic spine that was first noted as an incidental 
finding on a chest x-ray in February 1977, during the 
veteran's initial period of service; during that period of 
service there was no superimposed thoracic spine injury or 
disease and the thoracic spine disorder was not symptomatic.  
The thoracic spine disorder pre-existed the veteran's second 
period of service and low back injury in 1986.

6.  The preexisting thoracic spine disorder did not increase 
in severity during service or as a result of in-service 
injury in 1986.

7.  Injury to the lumbosacral/coccygeal areas during the 
second period of service was acute and transitory and 
resolved without residuals prior to discharge from that 
period of service.

8.  The veteran's own statements as to continuity of lower 
back symptomatology since injury in 1986, while in the Navy, 
are inconsistent with other evidence of record and are 
neither credible nor probative of his claim.

9.  The competent and probative evidence of record does not 
show that injury incurred in 1986 resulted in any currently 
diagnosed lumbar or coccygeal disability.

10.  Arthritis of the dorsal and lumbar spine was not 
compensably manifested within one year after service either 
period of service.   

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for arthritis of the shoulders is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The veteran's claim of entitlement to service connection 
for arthritis of the hips is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

3.  All doubt being resolved in the veteran's favor, 
arthritis of the right wrist resulted from injury incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

4.  A developmental (or congenital) disorder of the thoracic 
spine was incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991) 
38 C.F.R. §§ 3.303, 3.306(a) (1998).

5.  The veteran does not have a lumbar or coccygeal 
disability that is the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

6.  Arthritis of the lumbar or dorsal spine was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  §§ 1101, 1110, 1112, 1113,1131, 
5107 (West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had two periods of active service, from October 
1974 to October 1977 and from April 1984 to April 13, 1988.  
A report of medical examination for service, dated in March 
1974, indicates that the veteran's spine and upper and lower 
extremities were normal, with the exception of a past history 
of problems related to his left knee.  In September 1975, the 
veteran was selected for participation in the overweight 
program.  A service medical record dated October 13, 1975, 
indicates that the veteran presented with complaints of right 
wrist trauma resulting in a limited range of motion; the 
initial impressions were questionable wrist strain and a 
bruised wrist.  The following day right wrist x-rays were 
noted to be negative.  Objective examination revealed normal 
wrist motion with point tenderness on the right dorsal wrist 
and minimal edema.  The impression was wrist sprain.  A 
record dated in January 1977 indicates that the veteran 
complained of stiffness in his right shoulder and under the 
shoulder blade, "since Thursday."  Examination was normal.  
The impression was muscle strain.  In February 1977, based on 
a complaint of chest pain, the veteran was given a chest X-
ray that was interpreted as showing, in pertinent part, 
narrowing of the T10 to T11 interspace and some slight 
wedging of the mid-thoracic bodies.  The separation physical 
examination report, dated in July 1977, reflects that the 
veteran's upper extremities, spine and musculoskeletal system 
were normal.  The report is negative for complaints, history 
or findings of any wrist, back, hip or shoulder problems.  A 
chest x-ray taken at discharge was interpreted as showing no 
significant abnormalities.  The veteran specifically denied 
recurrent back pain

Private medical records dated in September 1978 indicate that 
the veteran was reaching when his got a sudden pain in his 
left upper lumbar and lower thoracic area.  His back was 
mildly tender to examination, with poor flexion ability.  The 
impression was back sprain.  X-rays taken in October 1978 
showed a mildly curved upper dorsal region with an 
exaggerated kyphosis and a block-configuration of the 10th 
and 11th dorsal vertebral bodies.  In July 1979 the veteran 
had right wrist pain.  His wrist was swollen.  The impression 
was tendonitis.  In August he complained of left wrist pain.  
There was no swelling, heat or redness.  There was pain on 
forced wrist flexion.  The impression was tendonitis.  In 
October 1979 the veteran complained of a loss of muscular 
strength in the dorsum of his right hand.  There was evidence 
of motor weakness in the right forearm and hand, and also of 
pressure paresis.  

In August 1983 the veteran was evaluated in connection with 
enlistment for his second period of service.  The report of 
medical examination at entrance includes notation of a 
history of right arm fracture and left knee surgery.  The 
spine was noted to be normal.  On the accompanying report of 
medical history, the veteran denied having or having had any 
recurrent back pain gave a history of painful joints.  There 
was no mention by the examiner or the veteran of any back 
problem. In November 1985 the veteran was noted to be 
overweight.  On March 4, 1986, he presented with complaints 
of sharp pain to his tailbone after falling on his lower back 
six days earlier.  He denied any history of low back 
discomfort in the past.  The spine had full range of motion, 
no bruises, and good rotation.  Straight leg raising was 
normal bilaterally.  There was evidence of tenderness to the 
sacrum upon palpation.  There is a reference to curvature of 
the spine.  The impression was bruised sacrum bone.  A few 
days later the veteran complained of continued pain to the 
coccyx-sacral region secondary to a fall.  Examination was 
stated to be indeterminate for bony involvement, and range of 
motion was full. The impression was soft tissue trauma versus 
a fracture to the coccyx.  The veteran was to be referred to 
the Guard Ship for x-ray.  A subsequent medical record entry 
of the same date reflects that x-rays were negative and the 
impression was that the veteran's symptoms were clinically 
consistent with a coccygeal fracture or severe bruise.  The 
x-ray report notes that a fracture to the coccyx was to be 
ruled out and that the medical officer who read the film 
could not visualize a fracture.  On March 12, 1986, the 
veteran presented for follow-up.  He complained of lower back 
pain upon standing and continued tailbone soreness.  
Examination revealed tenderness to the lower back at the 
sacral area.  The impression was a severe bruise to the 
tailbone.  In May 1986 the veteran complained of pain in the 
coccygeal area.  He was to go to X-ray. The veteran was seen 
on several subsequent occasions in 1986 for unrelated 
complaints.

A service medical record dated in January 1987 indicates that 
the veteran complained of left hip pain of one day's duration 
after running.  A history of traumatic arthritis was noted.  
Examination revealed no crepitus, popping or dislocation.  
The veteran had a full range of motion, with mild tenderness 
on straight leg raising.  The impression was possible 
bursitis versus tendonitis.  

Several subsequent sick call visits were for unrelated 
complaints until October 1987, when the veteran complained of 
sharp left shoulder pain after pushing a tile scraper the 
evening before.  Examination revealed no deformity, swelling 
or ecchymosis.  There was a limited range of motion due to 
pain.  The impression was left shoulder muscle strain.  In 
connection with a report of medical history completed at 
separation in March 1988, the veteran denied recurrent back 
pain.  He gave a history of joint pains; the examining 
physician noted that that history was compatible with mild 
degenerative joint disease.  A chest X-ray was noted to show 
marked thoracic kyphosis with wedging of several lower 
thoracic vertebral bodies and marked disc space narrowing at 
what appeared to be T11-T12 with possible fusion of those 
vertebrae. There was a notation "Question trauma" and that 
degenerative change or Scheuermann's disease should be 
considered.  

In July 1988 the veteran presented for a VA examination.  He 
complained of pain in his left shoulder and lower back, as 
well as stiff joints.  He specifically claimed injury to his 
coccyx and wrist while in service.  Examination revealed a 
full range of motion of the back and all extremities.  There 
was no tenderness on manipulation of the coccyx.  The 
impression was coccydynia and Raynaud's phenomena.  Lumbar 
spine and hip x-rays were interpreted as normal.  

A VA orthopedic examination was conducted in November 1988.  
X-rays were noted to show a decrease in the intervertebral 
distance between T11 and T12, with fusion of the anterior 
superior terminal end plate of T11 and the anterior posterior 
terminal endplate of T10.  Clinical correlation was 
recommended.  The orthopedic examiner included consideration 
of Scheuermann's disease.  The veteran reported a constant 
aching of the thoracic spine of two-to-three years' duration, 
as well as numbness between his shoulder blades.  Examination 
revealed full thoracic flexion, with extension only to 30 
percent of normal.  The examiner also noted a smoothly, 
round-back deformity.  The veteran's thoracic spine was 
tender.  Review of x-rays was stated to show a "very mild 
compression of many thoracic vertebrae."  The examiner 
stated that the clinical appearance was without the acute 
kyphosis of Scheuermann's disease and that the x-rays were 
not typical of Scheuermann's disease, but could be congenital 
or possibly be acquired following disc space infection.

Private medical records dated in November 1988 indicate that 
the veteran complained of pain in the right wrist with 
pressure or bending.  The examining physician noted that the 
veteran was seen in 1982 for a right wrist ganglion.  On 
examination the wrist was not swollen and there was no change 
in skin color or limitation of motion.  The impression was 
right wrist tendonitis and to rule out Raynaud's Phenomenon.  

Private medical records dated in March 1989 reflect that the 
veteran complained of back pain.  An x-ray taken in July 1989 
showed that the veteran's right shoulder was normal.  At that 
time he complained of pain and numbness in that shoulder.  
The physician noted that the veteran had been told he had 
degenerative disc disease from his neck to his tailbone.  The 
impression was right shoulder overuse syndrome and/or 
possible bursitis.

A private physician's statement signed in July 1989 indicates 
that the veteran developed right shoulder tenderness in the 
medial scapular margin two months earlier as a result of 
work.  The diagnosis was right shoulder overuse.  Another 
physician's statement dated in July 1989 notes that the 
patient had degenerative joint disease of the dorsal spine 
and recurrent right shoulder overuse syndrome.  These were 
signed by C.G., M.D., but do not contain the veteran's name.  

The claims file contains VA treatment records from January to 
December 1989.  
X-rays taken in January/February1989 showed a normal right 
wrist and minimal degenerative changes of the lumbosacral 
spine.  There was no evidence of fractures, or neoplastic or 
recent traumatic changes in the lumbar spine.  In April 1989, 
when the veteran was seen at a VA outpatient clinic, he 
complained of low back pain for a week.  There was tenderness 
over the dorsal and lumbar spine and pelvis.  The diagnosis 
was osteoarthritis of the dorsal and lumbar spine and pelvis 
with associated myositis.  April 25. 1989 x-rays of the 
thoracic spine showed osteoporosis and degenerative changes 
with narrowing of the lower intervertebral spaces and partial 
fusion of some of the lower dorsal vertebral bodies.  April 
25, 1989 films of the lumbar spine showed minimal 
degenerative changes.  X-rays of the left wrist were normal.  
In August 1989 it was noted that physicians recommended 
weight reduction as the most helpful for the veteran's 
osteoporosis.  In October 1989 the veteran was noted to have 
possible arthritis and there was excessive kyphosis and a 
forward head position.  Records indicate that the veteran 
underwent physical therapy with improvement in lumbar motion 
and pain.  An evaluation dated in December 1989 indicates 
that the veteran had been unemployed for four months because 
a doctor told him to lift nothing.  It was noted that the 
veteran fell in 1976, bruising his coccyx and experiencing 
low back pain since that time.  The veteran also complained 
of pain in his right wrist and right shoulder area.  Posture, 
gait and musculoskeletal examination at that time were 
entirely normal.  The impression was that nothing suggested 
rheumatoid arthritis or ankylosing spondylitis and that the 
most likely explanation of aching in the right shoulder and 
arm was postural.  The veteran was instructed to pay 
attention to posture and weight reduction.

In December 1989 the veteran presented testimony in support 
of his claims at a hearing at the RO.  He testified that he 
had first been treated for arthritic pain in his hips and 
shoulders while in the Navy.  He testified that it was 
misdiagnosed as arthritis and was actually bursitis.  
Transcript at 7.  He reported being diagnosed with arthritis 
in 1988.  Transcript at 8.  The veteran testified that he 
injured his wrist during basic training and developed a 
ganglion cyst in his right wrist.  Transcript at 10.  He then 
stated that his low back injury happened during his second 
period of service.  Transcript at 11.

The claims file also contains records of VA outpatient 
treatment dated from February 1990 to June 1993.  In February 
1990 the veteran was seen for a left finger injury.  
Outpatient records dated in February1990 also indicate that 
he complained of muscle stiffness between the shoulder blades 
at that time.  The assessment was degenerative disc disease 
of the spine.  Records dated in July 1990 include diagnoses 
of tendonitis of the epicondylitis of the left arm and 
degenerative arthritis of the spine.  The veteran complained 
of pain in the left shoulder, left dorsal forearm and the 
middle finger of five days duration after jumping off a four-
foot high ledge.  He stated that his symptoms were 
paresthetic, slightly improved since onset.  He related 
working as a small engine mechanic.  The veteran was reported 
to have a kyphotic posture and a history of back pain.  
Examination revealed no reproduction of shoulder symptoms 
with passive range of motion.  The evaluation was a soft 
tissue injury in the left shoulder.  In September 1990 the 
veteran complained of arthritis in his back, left arm and 
elbow.  X-rays of September 1990 showed a normal left 
shoulder.  October 1990 spinal x-rays showed degenerative 
changes with bony lipping and marginal sclerosis and partial 
fusion of D10 and D11 without evidence of recent traumatic 
changes.  A record dated in July 1991 indicates that the 
veteran was still having back pain.  An x-ray dated in May 
1992 showed a normal right shoulder.

In September 1993 the veteran presented for VA examination.  
He gave a history of injuring his back in the Navy, landing 
on his tailbone.  The veteran reported being told he had 
lower back arthritis, and complained of intermittent back 
pain since that time.  He reported current pain in the upper 
to mid-back, localized to below the shoulder blades.  He 
denied severe morning stiffness in the back or other joints 
and also denied any history of gout or crystal arthritidis.  
Physical examination revealed no functional limitation of any 
of the veteran's peripheral joints, including no swelling, 
redness, pain or deformity.  The veteran had forward bending 
to 70 or 80 degrees and lateral bending to 20 to 25 degrees 
in either direction.  There was no evidence of significant 
fixed back deformities.  The musculature was without spasm 
and neurologic examination was unremarkable.  The VA 
examiner's impression was that it was unclear why the veteran 
had mid-back pain.  The examiner opined that the pain was not 
rheumatologic or joint related.

The veteran was afforded a VA examination of the veteran in 
January 1994.  At that time he complained of pain, including 
thoracic and lumbar back pain and right wrist pain.  He gave 
a history of injury in service, with three months' treatment.  
He stated that his tailbone pain completely healed.  He 
complained of chronic low back pain since the in-service 
injury and of an occasional needle like pain in his right 
hip.  He denied numbness or paresthesias in his lower 
extremities and bowel or bladder symptoms except for 
occasional frequency and urgency.  He denied weakness or 
other symptoms involving the lower extremities.  He reported 
a wrist injury while doing push-ups in the Army.  He reported 
having had a dorsal swelling at that time with intermittent 
swelling thereafter, stated by the VA examiner to be 
consistent with what sounded like a ganglion cyst.  The 
veteran complained of current hand cramps causing wrist 
flexion and radial deviation.  Examination revealed no gross 
skeletal abnormalities.  There was no tenderness to palpation 
over the thoracic or lumbar spine.  There was no palpable 
shoulder crepitance and there was a full range of shoulder 
motion without pain, bilaterally.  The right wrist was tender 
to palpation over the dorsal radial aspect.  The examiner 
stated that with the exception of some mild pain with range 
of motion of his back and right wrist the veteran's 
musculoskeletal examination was within normal limits.  The 
impression was that the veteran probably sustained a multiple 
level of compression fracture of his lumbar spine at some 
point, possibly during his fall on shipboard and that he had 
some degenerative changes in his spine, that might be 
presenting as some of his back pain.  The examiner stated 
that this "was very possibly consistent and is consistent 
with a mechanical back pain type of diagnoses."  The 
examiner also stated a belief that the veteran's right wrist 
problems were probably ligamentous in nature and would be 
better delineated with a triple injection arthrogram to rule 
in or rule out a ligamental injury.  The examiner stated that 
there was no evidence of scapulohumanate disassociation, 
radial or ulnar disassociation or degenerative shoulder 
changes.  X-rays of the hips and shoulders were normal.  
Thoracic spine 
X-rays were interpreted as revealing what appeared to be an 
old compression fracture at T9 to T11, and some calcification 
at the disc spaces.  There was also evidence of spondylosis 
of the posterior elements at that level.  There was no 
evidence of previous coccygeal injury.

At that time of VA examination in May 1994, the veteran 
complained of low and mid-back pain, right hand cramping and 
left shoulder pain with decreased strength.  Examination 
revealed a typical round-back appearance of the spine with 
hyperextension and normal musculature.  X-rays showed an 
essentially normal lumbar spine with minimal osteophytes 
anteriorly.  The thoracic spine was notable for some end-
plate changes, especially at T10 and T11 with narrowing of 
the disc space and apparent fusion between 10 and 11 
anteriorly.  There was minimal wedging of some of his lower 
thoracic vertebrae.  The diagnosis was mechanical low back 
pain with postural round back and degenerative thoracic spine 
changes.  There was no evidence of hip swelling or deformity.  
X-rays were normal.  There was no right wrist swelling or 
tenderness.  X-rays were normal.  The examiner noted no 
objective evidence of any wrist injury.  There was no 
swelling or deformity of the shoulders.  X-rays were normal 
without evidence of lesions or degenerative arthritis.  The 
assessment was an essentially normal examination of the 
shoulders, with some possible left rotator cuff inflammation 
or tendonitis.

In June 1994 the veteran reported for a VA examination.  He 
gave a history of falling during service, with lower back 
pain and pain between his shoulder blades since that time.  
He also complained of right shoulder pain with overuse.  
Examination revealed no postural abnormalities and no fixed 
deformity.  X-rays of the wrist and shoulder were stated to 
look normal.  Diagnoses included low back pain, 
osteoarthritis, thoracic spine pain with secondary 
degenerative spondylosis.  Examination also revealed no 
synovitis or deformity of the shoulder or wrist.  The 
diagnosis was intermittent right wrist pain of questionable 
cause.

Two VHA opinions were obtained in this case regarding the 
veteran's back disability.  In a report of June 1996, the 
first VHA physician (VHA (1)) summarized the evidence, noting 
that the reference to multiple level compression fractures of 
the lumbar spine in a January 1994 examination report was 
likely a "misprint" and that reference to the thoracic 
spine had been intended.  In response to questions posed by 
the Board, VHA (1) identified the following current 
diagnoses: Degenerative disc disease/degenerative spondylosis 
of the lower thoracic spine and very minimal degenerative 
disc disease of the lumbar spine.  He believed that the 
veteran had not had compression fractures or disk space 
infection.  

In response to questions by the Board VHA (1) stated that the 
veteran's first period of service did not involve any spinal 
disorders, and that evidence suggested that the veteran had a 
developmental disorder of the thoracic spine prior to his 
second period of service and the fall on his tailbone.  
"Therefore, I feel that the correct diagnoses (sic) is 
developmental disorder of the thoracic spine that predated 
the injury in 1986."

VHA (1) noted the question of aggravation of a thoracic 
condition or additional injury to the lumbosacral/coccygeal 
portion of the spine.  Generally, he stated that "[f]rom the 
patient's history of low back pain and upper back pain since 
the fall in 1986, one may conclude that there could be some 
aggravation of his preexisting back condition from the fact 
regarding the thoracic pain and perhaps a new injury to the 
lumbar spine."

As pertains to aggravation, VHA (1) noted that the "pre-
existing kyphosis and abnormalities seen on x-ray of the 
lower thoracic spine would be expected to naturally progress 
with time.  Since the patient is described as being obese, 
his large amount of weight could be related to the 
progressive nature of his back pain."  VHA (1) concluded 
that the veteran's "preexisting lower thoracic spine 
disorder may have been aggravated by the fall in 1986" and 
also that "progression of the degenerative changes in the 
lower thoracic spine may be those that would naturally 
progress in this patient.  Certainly the patient's 
preexisting lower thoracic spine problem would be expected to 
naturally progress as time went on especially since he is 
described as being overweight."  

VHA (1) also noted that the 1986 fall "apparently bruised 
the tailbone area involving the sacrum and coccyx, but this 
pain cleared."  The physician noted the veteran's history of 
lower back pain since that time, but indicated that "the 
description of the pain does not allow the pain to be well 
localized.  The confusing thing is that the examination for 
the separation done in March 1988 listed the spine as normal 
and the answer to the question of recurrent back pain was 
listed as 'no.'  Based on the examination for separation it 
would appear that the back was not significantly causing the 
patient to have back pain at the time of separation in March 
1988."  

VHA (1) indicated that the injury to the sacrum and coccyx 
was healed and no longer symptomatic, and stated his belief 
that the 1986 fall resulted in no new back pathology.  He 
then stated that if one believed the veteran's history "one 
might conclude that it may be that the preexisting lower 
thoracic spine problem had been aggravated by the fall and 
that the veteran may have sustained some degree of back 
sprain to the lumbar spine.  However, there is not much 
objective evidence that the lumbar spine had been injured.  
Also there is no objective evidence that the lower thoracic 
spine was injured by this fall in 1986.  But the patient's 
history may be indicative that perhaps some aggravation was 
done to the preexisting condition in the lower thoracic 
spine."

In setting out the above opinions, the VHA physician 
repeatedly indicated that the Board would have to "try to 
sort out the discrepancy on the examination for separation in 
March of 1988 in which back problems were not mentioned, and 
the history from the patient that he has had back pain since 
the fall of 1986."  

In January 1997 the RO received further records from Mount 
Union Area Medical Center dated from February 1980 to July 
1989.  In February 1980 the veteran presented with complaints 
of left wrist pain and tenderness.  The impression was 
synovitis of the left wrist.  In November 1988 he complained 
of right wrist pain with pressure.  That entry notes that he 
was seen in 1982 for a ganglion cyst on the right wrist.  
Examination at that time revealed that the right wrist was 
not swollen.  The impression was right wrist tendonitis and 
to rule out Raynaud's Phenomenon.  In July 1989 the 
complained of numbness in the right shoulder and between the 
shoulder blades.  The impression was overuse syndrome or 
possible bursitis.

The veteran was afforded a VA special joints examination in 
November 1997.  The examiner stated that he had reviewed the 
claims file, particularly service medical records dated in 
October 1975 documenting vague and nonspecific injury to the 
right wrist with subsequent rehabilitation.  The veteran 
reported falling onto his outstretched hand in 1975.  He 
recalled aspiration of a ganglion cyst from the dorsum of his 
right wrist at some unknown time.  He reported no current 
problems, stating only that if he put pressure on the 
dorsiflexed wrist he would have dorsal pain lasting for 
several days.  He denied any surgery on his wrist.  X-rays 
showed a small osteophyte formation on the proximal edge of 
the scapulolunate joint and a tiny cyst forming within the 
radial proximal edge of the lunate.  The assessment was 
ganglion by history, without visible evidence of such at the 
time.  Also, the VA examiner noted very minimal scapulolunate 
arthritis with no evidence of instability and stated that the 
onset of symptoms had been reported as first occurring while 
on active military service.  Functional impairment was stated 
to be minimal to none.  The examiner stated that "unless 
there is medical evidence in old records which would 
contradict his report of initial onset during military 
service, it is as likely as not that his wrist problems 
developed because of his military service.  The magnitude of 
his problems is minimal.  I cannot find objective evidence of 
a ganglion cyst at this time, but there is very minimal 
degenerative arthritis which is compatible both with past 
history of ganglion cysts as well as compatible with his 
current age and physical activity.  There is no way to 
objectively relate or dissociate these findings from his 
miliary service, and the only piece of information on which 
any relationship could be determined is his initial reporting 
of symptoms in 1975 while in the military."

In February 1999, another VHA opinion was obtained.  That VHA 
physician (VHA (2)) reviewed the claims file and then opined 
that the finding of thoracic vertebral body wedging existed 
at the time of the veteran's initial service from 1974 to 
1977, indicating that it was "undecided" whether it existed 
prior to that period of service.  VHA (2) specified that 
"more than likely this finding was present on his discharge, 
as it will take more than the allotted time between the 
discharge and the private examination for the x-ray finding 
in the dorsal spine to develop."  VHA (2) further opined 
that the fall in March 1986 "likely injured the lumbar and 
coccygeal areas," stating that the fall "did not increase 
the findings in the thoracic spine but essentially 
precipitated the coccygeal and lumbar spine pain.  This 
latter component is independent of the apparent thoracic 
kyphosis which was evident on his x-rays."  VHA (2) did not 
identify specific coccygeal and/or lumbar diagnoses.  He 
indicated that the records were unclear as to the precise 
location of the veteran's thoracolumbar area pain and that 
such "may or may not" be related to thoracic kyphosis.  He 
then concluded that "his thoracic spine symptoms are related 
to degeneration and secondary thoracic kyphosis."

II.  Laws and Regulations Pertinent to Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b).  There are medical principles so 
universally recognized as to constitute clear and 
unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).  
Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
Id.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  38 C.F.R. § 3.306(b) provides that, as 
to veterans of wartime service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to 

that symptomatology.  Savage v. Gober, 10 Vet. App. 489 
(1997); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (where the issue involves questions of medical 
diagnosis or an opinion as to medical causation, competent 
medical evidence is required).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


III.  Analysis:  Shoulders and Hips

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims 
of entitlement to service connection for arthritis of the 
hips and/or shoulders.  Under the law, a person who submits a 
claim for benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  If a claim is not well grounded, the application for 
service connection must fail, and there is no further duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of 

a current disability, and of a nexus between the in-service 
injury or disease and the current disability.  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent.  As 
lay statements, such are not sufficient to establish a 
plausible claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, service medical records reflect that the 
veteran complained of right shoulder problems in January 
1977, diagnosed as muscle strain.  No diagnoses pertinent to 
the right shoulder were noted at separation from the 
veteran's first period of service.  Nor did he report 
specific complaints of continued right shoulder problems at 
that time.  In January 1987, during the veteran's second 
period of service he complained of left hip pain and gave a 
history of traumatic arthritis.  The impression was possible 
bursitis versus tendonitis.  Records from the second period 
of service also indicate that the veteran complained of left 
shoulder problems in October 1987.  The impression was muscle 
strain.  Although he gave a history of joint pains at 
discharge from his second period of service, he made no 
complaints specific to either his shoulders or his hips and 
the discharge examination report notes no pertinent 
diagnoses.  Thus, the veteran left hip and shoulder 
complaints appear to have been acute and transitory, 
resolving prior to discharge and not chronic in nature.  
38 C.F.R. § 3.303(a).

The Board further notes that there is no competent evidence 
of compensably manifested hip or shoulder arthritis, that is, 
x-ray evidence of such arthritis, within the initial post-
service year; thus, the veteran is not entitled to 
presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

In regard to the post-service evidence, the veteran 
complained of left shoulder pain in July 1988 and other stiff 
joints.  However, hip x-rays were normal at that time and 
there was no offered diagnosis pertinent to either the hips 
or shoulders.  In July 1989 the veteran was treated for right 
shoulder overuse, stated in records to have developed as a 
result of work.  The impression was recurrent right shoulder 
overuse syndrome.  The examining physician at that time did 
not relate right shoulder overuse syndrome to any incident of 
the service.  Nor is such diagnosis shown in service records.  
In December 1989, an examiner stated that the most likely 
explanation for the veteran's right shoulder pain was his 
posture and the need for weight reduction.  Again, that 
examiner did not relate the veteran's right shoulder problems 
to either period of service.

The record reflects that the veteran complained of left 
shoulder pain in July 1990 and medical records from that time 
show a diagnosis of tendonitis of the left arm.  Notably, the 
veteran's complaints arose after jumping off a four-foot high 
ledge.  The impression was a soft tissue injury to the left 
shoulder.  X-rays of the left shoulder were normal.  Also, x-
rays in May 1992 showed a normal right shoulder, and 
examination in September 1993 resulted in the conclusion that 
there was no functional limitation of any of the veteran's 
peripheral joints.

Additionally, the VA examination conducted in January 1994 
showed a normal shoulder and X-rays of the hips and shoulders 
at that time were normal.  In May 1994 the veteran complained 
of left shoulder pain and weakness, as well as hip problems.  
Again, x-rays of both hips and shoulders were normal.  The VA 
examination at that time did indicate possible left rotator 
cuff inflammation or tendonitis, but did not relate such 
diagnosis to any incident of service.  X-rays of the shoulder 
were again interpreted as normal.

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (entitlement to 
receipt of benefits for service-connected disease or injury 
is limited to cases where such incidents have resulted in a 
current disability); Gilpin v. West, No. 97-7075 (Fed. Cir. 
Sept. 11, 1998).  

In the instant case the record is negative for a competent 
diagnosis of current arthritis of the hips or shoulders.  
When the veteran underwent a January 1994 bones examination, 
the examiner noted that with the exception of some mild pain 
on range of motion of the back and of the right wrist, the 
musculoskeletal examination was essentially negative.  At the 
time of the May 1994 VA examination, X-rays of the hips and 
shoulder were normal and the only relevant diagnosis was 
possible left rotator cuff tendonitis or inflammation.  There 
was no diagnosis of arthritis of any of those joints and no 
diagnosis at all regarding the hips.  There is no subsequent 
competent evidence establishing that the veteran currently 
has arthritis of either hip or shoulder.  Absent such 
evidence the claim of service connection for arthritis of 
those joints must be denied as not well grounded.  As noted 
above, the veteran himself is not competent to diagnosis 
arthritis or to relate such back to his period of service.  
See Espiritu, supra.

Here the Board further notes that the record contains no 
other diagnoses pertinent to the hips.  Although the record 
shows a diagnoses of right shoulder overuse syndrome and 
possible bursitis/tendonitis of the left shoulder, there is 
no competent medical evidence as to any nexus between such 
diagnoses and the veteran's one in-service complaint of right 
shoulder pain or one in-service complaint of left shoulder 
pain.  Rather, such in-service complaints were acute and not 
shown to be chronic.  Moreover, such were not diagnosed as 
tendonitis/bursitis or overuse syndrome, in service, but 
simply noted as muscle strain.  Absent evidence of a nexus 
the veteran's claim pertinent to the above must be denied.  
38 C.F.R. § 3.303; Caluza, supra.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support well-grounded claims for arthritis or 
other disorder of the shoulders and/or hips.  Thus, the VA 
has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

IV.  Analysis:  Right Wrist and Spine

The Board notes that the veteran's claims of entitlement to 
service connection for a right wrist disorder and residuals 
of injury to the spine/coccyx are well grounded within the 
meaning of 38 U.S.C.A. §  5107; the veteran has presented 
claims which are plausible based on all the evidence.  The 
Board is also satisfied that all relevant and available facts 
have been properly developed.  The veteran has been examined 
by the VA in connection with his claims and he has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  In that regard, the Board notes 
that in a letter dated in March 1998 the veteran identified 
being employed by Sears and being treated between 1994 and 
1996 by certain physicians for his back and wrist.  As the 
decision herein contains a grant of the benefit sought with 
respect to a right wrist disorder, the veteran is not 
prejudiced by the apparent absence of the cited records.  
With respect to his back, the veteran has identified an MRI 
in or around 1994 to 1996 based on continued back pain.  
However, those records were created many years after the 
service injury and the veteran's service discharge.  The 
veteran has not identified that records from Sears employment 
are relevant to the question of a relationship between his 
service and his back problems.  In any case, the Board has 
obtained two VHA opinions which include consideration of the 
entire record.  There is no indication in either report that 
the results of imaging studies several years after service 
would shed any light on the question of service connection.  
Thus, based on the particular facts of this case, the Board 
finds all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Wrist

Service medical records reflect multiple in-service 
complaints relevant to the right wrist.  The veteran has 
complained of, and records reflect, complaints and/or 
treatment for right wrist complaints thereafter.  At the time 
of VA examination in November 1997, the VA examiner 
specifically opined that "unless there is medical evidence 
in old records which would contradict his report of initial 
onset during military service, it is as likely as not that 
his wrist problems developed because of his military 
service."  The examiner noted that no right ganglion cyst 
was currently shown, but that the demonstrated arthritis 
could be compatible with such and that there was no objective 
way to dissociate such findings from military service.  
A review of the file fails to reveal any evidence of pre-
service right wrist problems.  Rather, the evidence shows 
only that the veteran began complaining of right wrist pain 
and symptomatology in service and thereafter.  Accordingly, 
the Board concludes that the evidence supports a grant of 
service connection for right wrist arthritis.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Spine

First, the Board notes that the veteran made no complaints of 
back injury or symptomatology prior to or during his first 
period of service.  When he was given a chest X-ray in 
February 1977 because of a complaint of chest (not back) 
pain, an incidental finding was a narrowing of the T10 to T11 
interspace as well as some slight wedging of the mid-thoracic 
bodies.  Otherwise, the service medical records for the 
initial period of active duty are entirely negative for any 
evidence of back problems.  There is no evidence of a back 
injury, of any disease affecting the back/spine, or that the 
veteran experienced any back symptoms during his initial 
period of service.  Significantly, the veteran denied a 
history of recurrent back pain and his spine was noted to be 
normal at the time of the initial service discharge 
examination.  A review of the record reflects a question as 
to whether the in-service x-ray findings were congenital, 
developmental or acquired.  Although a physician raised a 
possibility that such was acquired following disc space 
infection, VHA (1), who reviewed the claims folder, stated 
that there was no evidence of disc space infection.  Thus, 
VHA (1) concluded that the veteran's thoracic spine condition 
in service shown by x-ray was developmental or possibly 
congenital, rather than acquired, in etiology.  Thus absent 
in-service aggravation or superimposed disease or injury 
there would be no basis for service connection.  During the 
first period of service there was no evidence whatsoever of 
any thoracic spine complaints, symptoms, or injury.  As 
noted, the thoracic spine abnormalities were detected by x-
ray only when the veteran was given a chest x-ray for chest 
pain.  In September 1978, after the initial period of 
service, the veteran strained his upper lumbar and lower 
thoracic area.  After that there were no additional complaint 
of thoracic spine pain until the 1988 VA examination when the 
veteran reported two or three years' of aching pain.  This 
history is contradicted by the service medical records for 
the second period of service.  Not only do they show no such 
complaints but they reflect the veteran's denial of recurrent 
back pain when he was examined for separation.  

The Board notes that at the time of VA examination in January 
1994, thoracic spine x-rays were interpreted to show what 
appeared to be an old compression fracture at T9 to T11.  
Although this may suggest an acquired (due to injury) rather 
than congenital or developmental disorder, the Board finds 
the VHA opinion to be more probative.  VHA (1) reviewed the 
record with the specific task of clarifying the veteran's 
history of spinal problems.  The Board also notes that VHA 
(2) did not refute the conclusion that the veteran's thoracic 
spine disability was developmental in nature.  That physician 
concurred with other opinions that thoracic degeneration 
existed prior to the 1986 injury, and, in fact, at the time 
of the veteran's first period of service, but stated that it 
was "undecided" whether it existed prior to that period of 
service.

Significantly, the veteran has neither claimed, nor does the 
evidence show, any spinal trauma whatsoever during his first 
period of service.  Nor was the veteran symptomatic during 
his first period of service.  Although the presumption of 
soundness attached with respect to the veteran's spine at 
entrance in March 1974, the competent medical conclusions 
that thoracic problems are developmental or congenital and 
pre-existing have not been contradicted by any competent 
evidence of record.  Nor has the veteran disputed that 
conclusion.  All of the above supports a finding that the 
veteran's thoracic spine abnormalities incidentally noted on 
the February 1977 chest x-ray were congenital or 
developmental; as such, they would have pre-existed the 
veteran's first period of service.  Thus, the presumption of 
soundness has been successfully overcome with respect to pre-
existing thoracic spine abnormalities.  Additionally, 
congenital or developmental defects, as such, are not 
diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(1998).  However, if during service, a superimposed disease 
or injury occurred, service-connection may be warranted for 
the resultant disability.  VAOGCPREC 82-90 (July 18, 1990).  
While stating that the veteran's current thoracic-lumbar 
disability is "degenerative disc disease (degenerative 
spondylosis), VHA (1) stated that he believed the correct 
diagnosis for the in-service thoracic spine abnormality was 
"developmental disorder," also noting that it may have been 
congenital. 

The Board must next address the question of whether the 
veteran's 1986 in-service injury caused additional 
disability, or resulted in aggravation of the veteran's pre-
existing thoracic disorder.  As stated, the veteran had no 
relevant complaints during the first period of service or at 
service discharge in July 1977.  Nor did he complain of back 
problems in August 1983 at entrance into his second period of 
service.  Although he fell in March 1986, records clearly 
reflect that he complained of falling on his tailbone and 
that subsequently he complained of pain in the sacral and/or 
coccygeal areas, not the thoracic area.  Service medical 
records show impressions of a bruised tailbone and do not 
reflect diagnoses/findings pertinent to the thoracic spine.  

VHA (1) specifically considered the possibility of 
aggravation, suggesting that there was a possibility of 
thoracic aggravation resulting from the in-service injury.  
The physician stated that there "could be" or it "may be," 
while also noting that the veteran's obesity "could be" 
related to the progressive nature of his back pain and 
further acknowledging that the progression "may be those 
that would naturally progress in this patient."  The Court 
has held that medical evidence must be more than speculative.  
Bostain v. West, 11Vet. App. 124 (1998); Obert v. Brown, 5 
Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); see also Perman v. Brown, 5 Vet. App. 237, 241 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (where 
a physician is unable to offer a definite causal relationship 
that opinion may not be utilized in establishing service 
connection as such an opinion is non-evidence).  Moreover, 
VHA (1) stated that the opinion as to such possibility was 
based on the veteran's history of pain since the 1986 fall, 
but repeatedly emphasized the discrepancy between the 
veteran's denial of recurrent back pain on the discharge 
examination and his history of increased problems following 
the injury, indicating that the Board would have to sort out 
the confusion.  In February 1999, VHA (2) considered the 
question of aggravation, concluding that the veteran's in-
service fall did not aggravate his thoracic disability.  

The Board has considered all the evidence of record.  The 
preponderance of the competent and probative evidence shows 
that the veteran's pre-existing developmental (or possibly 
congenital) thoracic disorder did not increase in severity 
during any period of service or as a result of injury in 1986 
or other incident of service.  The Board finds the veteran's 
denial of recurrent back pain, in tandem with a negative 
separation examination, more probative than subsequent 
statements as to a continuity of symptomatology, especially 
to the extent that they were made in connection with a claim 
for VA benefits and are not consistent with earlier 
statements, or with the circumstances of the in-service 
injury.  As noted by competent medical professionals, the in-
service injury appears to have involved the sacral and/or 
coccygeal area and not the thoracic area.  The sum of the 
evidence contemporary to service reflects that the veteran's 
thoracic spine disorder, which was an incidental finding on a 
chest x-ray shortly before separation from his initial period 
of service, was not symptomatic during service or at the time 
of his discharge.  There is clearly no competent opinion of 
record that the veteran's thoracic disability underwent a 
permanent increase in severity during service, or otherwise 
as a result of in-service injury.  During service the veteran 
was, as stated, asymptomatic with respect to his thoracic 
spine.  The competent evidence of record contains one 
specific opinion by VHA (2), who had access to the complete 
claims file, stating that no aggravation resulted.  There is 
no competent evidence refuting that conclusion.  Also, VHA 
(1) noted only a possibility of aggravation, along with the 
possibility of natural progression or aggravation due to 
other factors, such as the veteran's weight.  Such a myriad 
of possibilities can not form the basis for service 
connection.  VHA (1) also appears to have questioned the 
veteran's history of increased symptomatology in suggesting 
any possible aggravation.  

The veteran himself has clearly argued that aggravation 
occurred.  As a layperson his opinion is not a sufficient 
basis upon which to award service connection.  In sum, the 
preponderance of the competent and probative evidence is 
against a finding of aggravation of any preexisting thoracic 
spine disorder.  Rather, the available competent evidence 
suggests that the veteran's thoracic spine disability was one 
tending to progress naturally, and that his weight problem 
was a factor that could lead to further advancement.  The 
evidence does not support the conclusion that a fall 
resulting in a bruised tailbone caused a permanent increase 
in the underlying severity of thoracic spine disorder.

With respect to lumbar, sacral and/or coccygeal problems, the 
Board again notes that service records reflect only 
complaints subsequent to the 1986 injury, which appear to 
have resolved prior to discharge.  Service records prior to 
that are negative for symptoms or diagnoses pertinent to the 
lower spine.  Spinal examination at discharge was negative 
and the veteran specifically denied recurrent back pain at 
that time.  As discussed above, VHA (1) specifically 
considered the veteran's stated history of continued post-
service low back problems, but several times throughout the 
opinion indicated that the Board had to assess the 
credibility of the veteran's history and reconcile the 
discrepancy between that history and the documentation 
contemporary with his service and post-service periods.  The 
Board has addressed such above with respect to the 
aggravation question, finding that the veteran's statements 
subsequent to service are in contradiction to those made in 
connection with service discharge.  More probative to the 
question of residuals of in-service injury are the statements 
contemporaneous with service.  Moreover, after service, the 
veteran himself has reported that his coccygeal pain cleared 
and healed.  That admission is more consistent with the 
remaining evidence of record.

Furthermore, even in acknowledging the possibility of 
additional injury as a result of the fall in 1986, VHA (1) 
voiced a belief that no new back pathology resulted.  
Certainly VHA (1) set out that there was not much objective 
evidence of any lumbar involvement in connection with the 
1986 fall.  He also stressed that the veteran's 
sacral/coccygeal injury healed, and that it was consistent 
with the veteran's denial of recurrent back pain at 
discharge.  

The Board notes that the VHA (2) stated that the veteran's 
1986 in-service fall essentially precipitated his lumbar and 
coccygeal spine pain.  However, unlike VHA (1), VHA (2) did 
not provide any lumbar or coccygeal diagnoses and did not 
appear to take into account specific facts established by the 
record.  For example, VHA (1) specifically noted the lack of 
objective evidence of lumbar involvement in 1986, and the 
acute and transitory nature of the veteran's low back 
complaints, as demonstrated by his denial of recurrent back 
pain at discharge.  VHA (2), in fact, provided only a brief 
statement in comparison to the lengthy analysis of the 
relevant factors involved by VHA (1).  As such, the Board 
finds VHA (1) report more probative on this point, and 
consistent with the relevant evidence, particularly service 
records contemporary and subsequent to the injury in 
question.  

The only other evidence in support of a finding that the 
veteran developed lumbar or other lower back pathology 
residual to his in-service injury is his own statements.  As 
indicated above, the veteran is not competent to provide such 
opinion.  See Espiritu, supra.  

In sum, the competent and probative evidence shows that any 
residuals from the in-service fall in 1986 resolved prior to 
the veteran's discharge from service in 1988, and the 
competent and probative evidence does not etiologically link 
a currently diagnosed lumbar, coccygeal or sacral disability 
to the in-service injury or any other incident of service.  
Additionally, there is no competent evidence of compensably 
manifested arthritis within the initial post-service year to 
warrant presumptive service connection; lumbar x-rays in July 
1988 were normal.  The Board notes that approximately one 
year and 12 days following discharge from the veteran's 
second period of service there was a clinical diagnosis of 
osteoarthritis of the dorsal and lumbar spine, supported by 
x-rays taken on the same day that showed degenerative changes 
of the lumbar and dorsal spine.  However, as this was more 
than one year after service, albeit by only several days, it 
does not afford a proper basis for presuming the service 
incurrence of arthritis.  38 U.S.C.A. § 1101,1112, 1113; 
38 C.F.R. § 3.307, 3.309.  Accordingly, the veteran's claim 
is denied.


ORDER

Service connection for arthritis of the shoulders is denied.

Service connection for arthritis of the hips is denied.

Service connection for a lumbar/coccygeal disability is 
denied.

Service connection for thoracic degenerative disc 
disease/spondylosis is denied.

Service connection for degenerative arthritis of the right 
wrist is granted.  



           
     JANE E. SHARP
     Member, Board of Veterans' Appeals



 

